Assignments of error in the record are from 1 to 30, inclusive, and do not present matters covered by the motion for new trial indicated in argument. Moreover, under the rule prevailing in this state (Cobb v. Malone  Collins, 92 Ala. 630,9 So. 738), we think no error was committed in overruling the motion for new trial, on the grounds indicated.
We did not say in the original opinion that counsel was waiving his insistences as to rulings on pleas by condensing his argument relating thereto. We were merely indicating that under City of Montgomery v. Moon, 208 Ala. 472, 94 So. 337, there may be a "failure of argument" for reasons stated. However, the several defenses presented by said pleas to which demurrers were overruled, and those to which demurrers were sustained were considered and thought to be covered by the former class of pleas; the trial was had on such issues of fact and the evidence offered on such respective defenses. If there was error in rulings rejecting such pleas, it was without injury to defendant. Best Park  Amusement Co. v. Rollins,192 Ala. 534, 68 So. 417, Ann. Cas. 1917D, 929. We have again considered the case, and think it has been tried without reversible error.
The application for rehearing is denied.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.